EXHIBIT 10(T)
G&K SERVICES, INC.
AMENDED AND RESTATED
DIRECTORS’ DEFERRED COMPENSATION PLAN
     THIS AMENDED AND RESTATED DIRECTORS’ DEFERRED COMPENSATION PLAN, dated as
of August 25, 2005, amends in part and restates the Director Deferred
Compensation Plan of G&K Services, Inc. (the “Company”) in its entirety (and
such plan, as so amended and restated, is referred to herein as the “Plan”).
INTRODUCTION AND CERTAIN DEFINITIONS
     A. Existing Plan. The Plan was adopted by the Company in 1997, pursuant to
resolutions of the Board of Directors, and first became effective for deferrals
of cash compensation payable to eligible members of the Company’s Board of
Directors (the “Board”) for services to be rendered to the Company after 1997.
     B. Conversion of Future Deferred Compensation into Stock Units. The Board
has determined that it is in the best interests of the Company to have any cash
compensation that is earned after 2005, and deferred under this Plan by eligible
Board members, be converted into Stock Units (as described in Section 3 below)
that will ultimately be distributed under this Plan in the form of Class A
common stock of the Company having a par value of $0.50 per share (“Common
Stock”).
     C. Director Stock Plan. Contemporaneously with the Board’s adoption of this
amended and restated Plan, the Board has also adopted the Company’s Amended And
Restated 1996 Director Stock Incentive Plan (the “Director Stock Plan”), to be
effective upon approval of that amended and restated plan at the Company’s 2005
Annual Meeting of Stockholders.
     D. Conversion of Stock Awards into Stock Units. The amended and restated
Director Stock Plan allows an eligible Board member to elect to defer his or her
receipt of any annual award of Common Stock that would otherwise be earned and
delivered after 2005 under the Director Stock Plan (a “Stock Award”), by
converting those Stock Awards to Stock Units (as described in Section 3 below)
that will ultimately be distributed under this Plan in the form of Common Stock.
     E. Amended and Restated Plan. The Company’s Board of Directors has
determined that it is in the best interest of the Company to amend and restate
this Plan for the purposes set forth in the preceding paragraphs; and has
authorized the Company to amend and restate the Plan as set forth herein.
     F. Code Section 409A. This Plan is subject to Section 409A of the Internal
Revenue Code of 1986 as amended (the “Code”); and may be required to be amended
to comply with Code Section 409A upon the issuance of pending guidance by the
Internal Revenue Service with respect to the permissible terms of the Plan.
However, Code Section 409A does not govern any Plan Accounts (as defined in
Section 6 below) containing amounts accumulated with interest through December
31,

1



--------------------------------------------------------------------------------



 



2004, or any future interest credited on those amounts, because those amounts
were not then subject to forfeiture under this Plan, and this Plan is not being
amended herein to enhance any benefits or rights with respect to such amounts or
any future interest credited on those amounts.
     NOW, THEREFORE, the Plan is amended in part and restated in its entirety as
follows, such amendment and restatement to be effective as set forth in
Section 1 below:
     1. Adoption, Term and Purpose of the Plan. The amendments in this amended
and restated Plan were approved by the Board on August 25, 2005, to become
effective for (a) any election to defer cash compensation payable to eligible
Board members for services to be rendered to the Company after 2005; and (b) any
election to defer delivery of any Stock Awards to be earned and delivered under
the Director Stock Plan after 2005. This Plan shall remain in effect until
terminated by action of the Board. Any cash compensation (and related interest
credits) that have been deferred under the Plan as in effect before this
amendment and restatement, but have not yet been paid in cash, shall remain
deferred under this Plan and continue to earn interest as provided in subsection
7(d) below until the time previously scheduled for distribution.
     The purpose of the Plan is to advance the interests of Company and its
shareholders by attracting, motivating and retaining non-employee Board members
of outstanding ability; and to promote a greater identity of interest between
the Company’s non-employee Board members and its shareholders. This Plan
provides an option to defer distribution of (a) the cash portion of their annual
retainers and any fees earned for attending meetings (“Director’s Fees”), and/or
(b) any annual Stock Awards to be earned under the Director Stock Plan, but does
not cover any compensation payable to Board members under the Director Stock
Plan in the form of options to purchase Common Stock, nor any reimbursement of
their expenses incurred as directors.
     2. Participation. Each member of the Board who is not an employee of the
Company or any of its subsidiaries (a “Non-Employee Director”) is eligible to
participate in this Plan; and may elect to become a participant (a
“Participant”) under this Plan by filing with the Company an annual written
notice (a “Deferral Notice”), containing the Non-Employee Director’s election,
pursuant to Section 4 below, to defer payment of any eligible compensation
described in Section 4 below that would otherwise be paid to him or her by the
Company.
     3. Stock Units. For purposes of this Plan, a “Stock Unit” is a unit of
unpaid cash or Stock Award compensation deferred by a Participant under
Sections 4 and 5 below, created and accounted for under Sections 6, 7 and 8
below, and distributed in accordance with Sections 9 and 10 below.
     4. Elections to Defer Compensation. Any Non-Employee Director may elect
annually, in accordance with Section 5 below, to defer payment of any percentage
of his or her Director’s Fees or annual Stock Award, or both, to be earned
during the next following calendar year until the earlier of the following dates
(a “Deferral Election”):
     (a) a specific date (if any) designated by the Non-Employee Director in the
Deferral Notice for that year (an “Early Distribution Date”), or

2



--------------------------------------------------------------------------------



 



     (b) the date of termination of his or her services as a member of the Board
for any reason (a “Termination Date”).
     5. Procedure for Deferral Elections and Beneficiary Designations. The
Deferral Notice by which a Participant make a Deferral Election for Director’s
Fees and/or any Stock Award for a calendar year, as provided in Section 4 above,
shall be in writing (in the form attached hereto as Exhibit A), shall be signed
by the Participant and delivered to the Chief Financial Officer of the Company
before January 1 of the calendar year in which the Director’s Fees and/or any
Stock Award to be deferred would otherwise be earned and payable to the
Participant, and may not be revoked or changed at any time, except by the
Participant to change a beneficiary (as provided in the last paragraph of this
Section 5) or by the Corporation to the limited extent provided in Section 15
below (upon termination of the Plan).
     A Participant may designate, on any Deferral Notice he or she may deliver
to the Company, or in a separate writing signed by the Participant and delivered
to the Chief Financial Officer of the Corporation before the Participant’s
death, one or more beneficiaries to receive a distribution of the balance of the
Participant’s Account (as described in Section 6 below) under the Plan upon the
Participant’s death. A Participant may change his or her beneficiary designation
at any time by including that change in any new Deferral Notice for a calendar
year that has not begun, or in a separate writing signed by the Participant and
delivered to the Chief Financial Officer of the Corporation before the
Participant’s death. If a Participant has not, before the Participant’s death,
designated any beneficiary for payment of an Account balance under this Plan
upon the Participant’s death, or no beneficiary designated by the Participant
survives the Participant’s death, the sole beneficiary of the Participant’s
Account balance shall be the Participant’s estate.
     6. Creation of Participants’ Accounts and Sub-Accounts. The dollar amount
of any Director’s Fees and/or Stock Awards deferred by a Participant under this
Plan shall be credited, on each date such deferred Director’s Fees and/or Stock
Awards are earned by the Participant, to a deferred compensation account (an
“Account”) maintained in the name of the Participant on the accounting books and
records of the Company. To facilitate distributions on any Early Distribution
Dates, and to segregate any portion of an Account that earns interest, each
Participant’s Account shall contain one or more sub-accounts as described in the
following two paragraphs (“Sub-Accounts”):
     (a) Sub-Accounts for Different Distribution Dates. If a Participant’s
Deferral Notice for any calendar year specifies an Early Distribution Date for
the deferral of Director’s Fees and/or Stock Award, the deferred Director’s Fees
and/or Stock Award for that calendar year (and any other calendar year for which
the Participant elects the same Early Distribution Date) shall be accounted for
in a Sub-Account separate from any Sub-Account containing deferred Director’s
Fees and/or Stock Awards for which the Participant elected a different Early
Distribution Date (each, an “Early Distribution Sub-Account”); and, if a
Participant’s Account contains one or more Early Distribution Sub-Accounts, each
shall be maintained separately from any deferred Director’s Fees and Stock
Awards for which the Participant did not elect an Early Distribution Date, which
shall be accounted for separately in another Sub-Account (a “Termination
Sub-Account”).

3



--------------------------------------------------------------------------------



 



     (b) Sub-Accounts for Pre-2006 Deferrals. Furthermore, if a Participant has
elected to defer any Director’s Fees earned in a calendar year before 2006,
which are earning interest as provided in subsection 8(d) below, any
undistributed balance of those fees and the accumulated interest on that balance
shall be accounted for in a Sub-Account (an “Interest-bearing Sub-Account”)
separate from any portion of the Participant’s Account that contains deferred
Director’s Fees and/or Stock Awards converted into Stock Units pursuant to
subsection 7(a) below. To the extent necessary, any Interest-bearing Sub-Account
shall be further divided into one or more Early Distribution Sub-Accounts and a
Termination Sub-Account as provided in subsection 6(a) above.
     7. Adjustment of Account Balances. All amounts credited to an Account (and
any Sub-Accounts) shall be adjusted from time to time, until the balance of the
Account (or any Sub-Account, as applicable) is distributed to the Participant or
his or her beneficiary(ies), as follows:
     (a) Conversion of Deferred Compensation into Stock Units. Any form of
compensation earned and deferred under this Plan after 2005 shall be converted
into Stock Units as follows:
     (i) Director’s Fees. The dollar amount of any deferred Director’s Fees
credited under this Plan to a Participant’s Account on a date after December 31,
2005, shall be converted into a number of Stock Units determined by dividing
(A) that dollar amount by (B) the Average Market Value (as defined below) of one
share of Common Stock, as of the date the deferred directors’ fees are credited
to the Account. For purposes of this Plan, “Average Market Value” shall be
defined as the average of the closing prices of Common Stock, as reported on the
Nasdaq National Market, during the ten business days preceding the relevant
valuation date. An Account may be credited with a fractional Stock Unit, which
shall be rounded to the nearest one-hundredth of a Stock Unit.
     (ii) Stock Awards. Any Stock Awards deferred by a Participant under this
Plan shall be converted into Stock Units, by treating each share of Common Stock
that would otherwise have been issued pursuant to the Stock Award as one Stock
Unit that shall be credited to the Participant’s Account as of the date the
Stock Award is earned.
     (iii) Status of Stock Units. Any Stock Units credited to a Participant’s
Account shall not entitle the Participant to any voting rights or other rights
of a shareholder of the Company, until the date of the issuance of a stock
certificate to him or her for Common Stock, in lieu of any Stock Units held in
his or her Account, pursuant to subsection 9(b) below.
     (b) Valuation of Accounts Containing Stock Units. As of any date on which
the balance of an Account containing Stock Units must be determined as a dollar
amount under this Plan, that balance shall be equal to the number of Stock Units
multiplied by the Average Market Value of one share of Common Stock as of that
date.

4



--------------------------------------------------------------------------------



 



     (c) Credits in Lieu of Dividends on Stock Units. If any Stock Units exist
in an Participant’s Account on a dividend record date for Common Stock, that
Account shall be credited, on the dividend payment date related to such dividend
record date, with an additional number of Stock Units equal to (i) the cash
dividend paid on one share of Common Stock, multiplied by (ii) the number of
Stock Units in the Account on the dividend record date, divided by (iii) the
Average Market Value of a share of Common Stock on the dividend payment date.
     (d) Interest Credits on Pre-2006 Accounts. Any Interest-bearing Sub-Account
containing deferred Directors’ Fees credited before January 1, 2006, pursuant to
the Plan document then in effect, shall continue to be credited with interest at
a rate equal to seven percent (7%) per year, until the Interest-bearing
Sub-Account has been fully distributed to a Participant or to his or her
beneficiary or beneficiaries designated under this Plan.
     8. Statements of Account. The Company shall furnish each Participant whose
Account has not been distributed in full with a quarterly statement that
includes at least:
     (a) the following activity in his or her Account (and each Sub-Account, if
applicable) during the quarter: (i) the dollar amount of any new Directors’ Fees
and Stock Units credited, (ii) the number of any new Stock Units credited,
(iii) any change in the value of his or her Stock Units (if any), and (iv) the
dollar amount of any interest credited; and
     (b) the number of Stock Units in the Account (and each Sub-Account, as
applicable) and the dollar balance of the Account (and each Sub-Account, as
applicable), in each case as of the last day of the quarter.
     9. Events Requiring Distributions from Accounts. Distributions of Account
balances under this Plan shall be made on account of the following events, at
the time and in the manner provided in Section 10 below:
     (a) Early Distribution Sub-Accounts. As of each Early Distribution Date
specified by a Participant that occurs while the Participant remains a member of
the Board, the Company shall distribute to the Participant the dollar amount of
the balance in his or her Early Distribution Sub-Account that is required under
the Participant’s Deferral Notice(s) to be distributed on that date.
     (b) Distribution to Beneficiaries. As of any Termination Date that is the
date of the Participant’s death, Company shall distribute to the Participant’s
designated beneficiary or beneficiaries the dollar amount of the balance of the
Participant’s entire Account as of the date of his or her death.
     (c) Distribution Upon Termination. If the Participant’s Termination Date
occurs before his or her death, the Company shall distribute to the Participant
the dollar amount of the balance of the Participant’s entire Account as of the
Termination Date.

5



--------------------------------------------------------------------------------



 



     10. Distribution Procedure. Distribution of Account balances shall be made
under this Plan at the time and in manner set forth below:
     (a) Timing of Distributions. Any amounts required to be distributed from a
Participant’s Account to the Participant (or his or her beneficiary or
beneficiaries) shall be distributed on the first day of the month following the
date as of which the distribution is required under Section 9 above.
     (b) Form of Distributions.
     (i) Cash From Interest-bearing Sub-Accounts. The Company shall distribute
in a cash lump sum any amounts required under Section 9 above to be distributed
from a Participant’s Interest-bearing Sub-Account.
     (ii) Common Stock from Other Sub-Accounts. The Company shall distribute in
a lump sum any amounts required under Section 9 above to be distributed from a
Participant’s Account (or Sub-Account) that contains only Stock Units; and the
lump sum shall be payable in the form of (A) a certificate for the number of
whole shares of Common Stock equal to the number of whole Stock Units to be
distributed; and (B) cash in lieu of any fractional share of Common Stock
(determined by using the Average Market Value of a share of Common Stock as of
the date on which such distribution is made).
     11. Dilution and Other Stock Unit Adjustments. In the event of any change
in the outstanding Common Stock of the Company by reason of any stock split,
stock dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination or exchange of
shares, a sale by the Company of all or part of its assets, any distribution to
shareholders other than a normal cash dividend, or other extraordinary or
unusual event:
     (a) the number of Stock Units, the kind of shares used to determine the
number of Stock Units to be credited to an Account and measure the value of
Stock Units, and the kind and number of shares that may be issued under the Plan
pursuant to subsection 10(b) above, shall be automatically adjusted so that the
proportionate interest of each Participant entitled to any Stock Units and a
distribution of Common Stock under this Plan shall be maintained as before the
occurrence of such event;
     (b) such adjustment in outstanding Stock Units shall be made with a
corresponding adjustment in the value of each Stock Unit; and
     (c) each such adjustment shall be conclusive and binding for all purposes
of the Plan.
     12. Participant’s Rights Unsecured. The right of each Participant or his or
her designated beneficiary(ies) to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company; and neither the
Participant nor his or her designated beneficiary

6



--------------------------------------------------------------------------------



 



shall have any rights in or against any amount credited to his or her Account or
any specific assets of the Company. All amounts credited to an Account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes as it may deem appropriate.
     The rights and interest of a Participant or any beneficiary under the Plan
may not be assigned or transferred, hypothecated or encumbered in whole or in
part either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, bankruptcy
or in any other manner, and no such right or interest of any Participant or
beneficiary in the Plan shall be subject to any obligation or liability of such
Participant or beneficiary.
     13. Administration. The Plan shall be administered by the Board. The Board
shall have all the powers vested in it by the terms of the Plan, such powers to
include authority (within the limitations described herein) to prescribe and
amend the form of the Deferral Notice.
     The Board shall, subject to the provisions of the Plan, have the power to
construe the Plan, to determine all questions arising thereunder and to adopt
and amend such rules and regulations for the administration of the Plan as it
may deem desirable. Any decisions of the Board in the administration of the
Plan, as described herein, shall be final and conclusive. The Board may act only
by a majority of its members in office, except that the members thereof may
authorize any one or more of their number or any other officer of the Company to
execute and deliver documents on behalf of the Board. No member of the Board
shall be liable for anything done or omitted to be done by him or her, or by any
other member of the Board in connection with the Plan, except for his or her own
willful misconduct or as expressly provided by statute.
     14. Plan Amendments. The Board may amend the Plan at any time, without the
consent of the Participants or their beneficiaries, provided, however, that no
amendment shall become effective without shareholder approval if such
shareholder approval is required by law, rule or regulation; and provided
further that no amendment shall divest any Participant or beneficiary of the
existing balance of his or Account, or of any rights to which he or she would
have been entitled if the Plan had been terminated immediately prior to the
effective date of such amendment, without the written consent of such
Participant or beneficiary.
     15. Termination of the Plan. The Board may terminate the Plan at any time.
Upon termination of the Plan, no additional deferred Director’s Fees shall be
credited to the Account of any Participant, any Director’s Fees earned after the
date of termination of the Plan shall be payable in cash, any Stock Awards
earned after the date of termination of the Plan shall payable in Common Stock,
the balances of any existing Accounts shall continue to be adjusted pursuant to
Section 7 above, and the existing balances of the Participants’ Accounts shall
be distributed in the manner and at the time prescribed in Sections 9 and 10
above.
     16. Miscellaneous Provisions.
     (a) Except as expressly provided for in the Plan, no Non-Employee Director
or other person shall have any claim or right to any Account, or any Stock Units
or Common

7



--------------------------------------------------------------------------------



 



Stock under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving any Non-Employee Director any right to be retained in the
service of the Company.
     (b) Common Stock shall not be issued under this Plan unless counsel for the
Company shall be satisfied that such issuance will be in compliance with
applicable federal, state, local and foreign securities, securities exchange and
other applicable rules, laws and requirements.
     (c) It shall be a condition to any obligation of the Company to issue
Common Stock upon distribution from an Account (or Sub-Account) holding Stock
Units that the Participant (or any beneficiary) pay to the Company, upon its
demand, such amount as may be requested by the Company for the purpose of
satisfying any liability to withhold federal, state, local or foreign income or
other taxes. If the amount requested is not paid, the Company may refuse to
issue such Common Stock.
     (d) The expenses of the Plan shall be borne by the Company.
     (e) By deferring compensation or accepting any benefit under the Plan, each
Participant and each person claiming under or through him or her shall be
conclusively deemed to have indicated his or acceptance and ratification of, and
consent to, any action taken under the Plan by the Company or the Board.
     (f) The appropriate officers of the Company shall cause to be filed any
reports, returns or other information regarding Stock Units held under this Plan
or any Common Stock issued pursuant to this Plan as may be required by section
13 or 15(d) of the Securities Exchange Act of 1934, as amended, or any other
applicable statute, rule or regulation.

8



--------------------------------------------------------------------------------



 



Exhibit A
Director’s Election to Participate in Plan and
Designate Beneficiary
(For Director’s Fees and Stock Awards to be Earned in                     )
     Pursuant to the G&K Services, Inc. Amended and Restated Directors’ Deferred
Compensation Plan (the “Deferred Compensation Plan”), I hereby elect to defer,
as provided in the Deferred Compensation Plan, the receipt of the following
amounts of compensation to be earned by me for services as a member of the Board
of Directors of G&K Services, Inc. (the “Company”) during the calendar year
beginning January 1,                     . I understand that this election will
not be effective unless it is delivered to the Company’s Chief Financial Officer
before the beginning of                     , and cannot be revoked or amended
after any such delivery.
     1. Deferral of Director’s Fees. I elect to defer payment of
                    % [insert a percentage to be deferred] of all Director’s
Fees to be earned by me as an annual retainer and meeting fees during the
calendar year beginning January 1,                     , until a distribution
date specified in Section 3 below.
     2. Deferral of Stock Awards. I elect to defer any delivery of
                    % [insert a percentage to be deferred] of the annual Stock
Award to be earned by me under the Company’s Amended and Restated Director Stock
Incentive Plan during the year beginning January 1,                     , until
a distribution date specified in Section 3 below.
     3. Distribution Dates for Deferred Compensation. This election shall remain
in effect for all amounts deferred under this election until the earlier of the
following distribution dates:

         
                    
  (A)                                                            
                           [insert a designated date on which you wish to
receive distribution of your deferred Director’s compensation, if it occurs
before the date of your termination as a Director], at which time all amounts
deferred by me under this election shall be paid in full pursuant to the terms
of the Plan;
 
       
 
  OR    
 
       
                    
  (B)   the date of termination of my services as a Director of the Company for
any reason.

 

     4. Beneficiary Designation. I hereby designate  

     
 
     
 
     
 
[please print name(s), address(es) and percentage share for each beneficiary]
as my beneficiary(ies) to receive all amounts held for me under the Plan that
have not been paid to me at the date of my death. This beneficiary designation
hereby revokes any beneficiary designation I have previously delivered under the
Plan. If no beneficiary is designated in this election, the

9



--------------------------------------------------------------------------------



 



beneficiary(ies) most recently designated by me (if any) in an signed election I
have made under this Plan shall remain my beneficiary(ies) under the Plan.
[signature page for Election to Defer Director’s Compensation for
                    ]

                             
 
  Signature:                                               Director, G&K
Services, Inc.             Print Name:        
 
                           
 
      Date:                                 

NOTE: To be effective for                     , this election form must be
delivered to the Company’s Chief Financial Officer before the beginning of
                    .

10